NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


In the Interest of N.K., a child.             )
                                              )
                                              )
S.M.K., SR.,                                  )
                                              )
               Appellant,                     )
                                              )
v.                                            )          Case No. 2D17-3352
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
               Appellees.                     )
                                              )

Opinion filed October 20, 2017.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

S.M.K., Sr., pro se.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Sara E. Goldfarb and Wendie M. Cooper,
Sanford, for Appellee Guardian ad Litem
Program.


PER CURIAM.

               S.M.K., Sr. ("S.M.K."), appeals an order dismissing a petition for writ of

habeas corpus, which this court transferred to the trial court (case number 2D17-423) to

determine whether S.M.K. is entitled to a belated appeal from a dependency order that
was entered with respect to one of his children, N.K. Because the trial court failed to

determine whether S.M.K. is entitled to a belated appeal of the dependency order, we

reverse the order dismissing the petition for writ of habeas corpus and remand for

further proceedings.

             Reversed and remanded.



KHOUZAM, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                           -2-